What is the proper application of these words, found in the second paragraph of Section 103-18-11, U.C.A. 1943 (quoted in the prevailing opinion):
"The making, drawing, uttering or delivering of such check,draft or order as aforesaid shall be prima facie evidence ofintent to defraud."? (Italics added.)
A conviction of this offense of "Issuing Check Against Insufficient Funds" requires proof of four elements: (1) *Page 55 
Making, drawing, uttering or delivering the instrument in question; (2) insufficient (or no) funds with which to pay it; (3) knowledge of such insufficiency of or lack of funds; and (4) a then present intent to defraud the person to whom the instrument is delivered.
The quoted paragraph from Section 103-18-11 says in so many words: From proof of facts (1), (2) and (3) the presumption may be indulged in that fact (4) also is true. Undoubtedly then absent any other evidence if the state presents evidence of facts (1), (2) and (3) the case must go to the jury for consideration, as fact (4) is supplied by the statutory presumption — a presumption of law. This, of course, does not mean that the jury must find the accused guilty. They may not believe the state's evidence.
But suppose the defense presents evidence intended to show that the accused had no intent to defraud — what then is the status of the case?
Two questions arise:
(1) Should the case go to the jury?
(2) If it goes to the jury should they weigh the presumption as evidence?
I requote the first quotation of the prevailing opinion taken from the case of State v. Converse, 40 Utah 72, 119 P. 1030,1033, as I believe it is more appropriate to the present case than is the second of those quotations. The second is discussing the element of what is a satisfactory explanation, an element peculiar to the larceny statutes.
The first quotation reads:
"If the direct evidence controverting the presumption is not conflicting nor uncertain, if reasonable minds may not differ with respect to the conclusion to be deduced therefrom, then undoubtedly the question is for the court. The jury, in such case, could not be permitted to disregard such direct evidence, or as against it, base a finding of the fact upon the mere presumption. If, on the other hand, the direct evidence with respect to the presumed fact is itself in conflict or is uncertain, or if reasonable minds may differ with respect to the conclusion to be deduced from the direct evidence, that is, if there is some direct evidence in support of the presumption and *Page 56 
some against it, or if the direct evidence claimed to be against it is uncertain, or open to different conclusions, then the question of whether the ultimate fact should be found in accordance with the presumption or against it is for the jury."
As to question No. (1):
If the evidence submitted by the defense to negative the intent to defraud is conflicting, or is uncertain, or is by its very nature such as to lead reasonable minds to come to different conclusions — one adverse to such an intent, the other in its favor — then the matter becomes a question for the jury. On the other hand, if that evidence is not conflicting, is not uncertain, and reasonable minds may not justifiably differ in concluding therefrom that such an intent did not exist, then it is a matter for the court to direct a verdict of not guilty, as the jury, were the case submitted to them would have no right to disregard the evidence, nor base a finding adverse to it upon the presumption.
As to question No. (2):
Now assume that we have a case in which the defense evidence upon the issue of intent to defraud is conflicting, is un certain, or capable of the two opposing reasonable interpretations. The judge must submit the case to the jury; but, in considering the matter of intent to defraud may they place the presumption in the prosecution pan of the scales of justice, and the defense evidence in the other pan, and see which weighs the most? No. The presumption does not have weight as evidence.State v. Green, 78 Utah 580, 6 P.2d 177; on rehearing 86 Utah 192,40 P.2d 961; In re Newell Estate, 78 Utah 463, 5 P.2d 230;Saltas v. Affleck, 99 Utah 65, 102 P.2d 493; Morrison v.Perry, 104 Utah 151, 140 P.2d 772; Frame v. Hudspeth, 10 Cir., 109 F.2d 356; Buckley v. Francis, 78 Utah 606,6 P.2d 188; In re Bryan's Estate, 82 Utah 390, 25 P.2d 602;Christiansen v. Hilber, 282 Mich. 403, 276 N.W. 495;Minutilla v. Providence Ice Cream Co., 50 R.I. 43,144 A. 884, 63 A.L.R. 334; and Annotation 95 A.L.R. 878 at page 880.
The logical (though probably not practical) process of the jury's reasoning would be this: They decide first *Page 57 
whether the presumption remains in the case. This depends upon the conclusion they reach upon the conflicting or uncertain evidence, or the conclusion they reach as to which reasonable interpretation of the evidence should be adopted. If they decide that the presumption has been controverted they hold that there is no intent to defraud, and they should acquit the accused. Their process of reasoning to arrive at this point is not that the presumption is evidence which has been outweighed; but as it has been controverted there is no evidence of the intent to defraud.
If, however, they conclude from that conflicting or uncertain evidence, or from the adoption of the interpretation of the evidence consistent with the presumption that the intent to defraud has not been negatived so far as that evidence is concerned, then they hold that the presumption has not been controverted and thus is still available to use in deciding whether or not the defendant is guilty. However, such a result does not mean they must conclude that the accused is guilty. They may not believe the state's evidence in support of facts (1), (2) and (3) is true; in which case they would also acquit him. The lack of truth of facts (1), (2) or (3) would mean that the presumption never came into being but the question of whether or not the presumption is erased from the picture by the defense evidence, assumes for answer that there is a foundation for the presumption, and then considers whether or not the presumption has been nullified by controverting evidence.
In the present case we are relieved of worrying about facts (1), (2) and (3). They are admitted by the defense. We center our attention on (4). Facts (1), (2) and (3) being admitted, there is no question but that the statutory presumption came into being. We are thus limited to the question of whether or not it has been nullified by the defense evidence. Incident to this question is that of: Is it a question for the court or a question for the jury?
The prevailing opinion concedes that the defendant's evidence is *Page 58 
"consistent with innocence * * * not improbable or unreasonable* * * and that it is uncontradicted." (Italics added.)
All this terminology does not appear in the quotation above taken from the Converse case; but presumably it is intended to cover practically the same ground, except for the question of whether or not reasonable minds may differ as to the conclusions to be deduced therefrom. To show that reasonable minds may differ in interpreting these facts, the prevailing opinion introduces the subject this way (speaking of the defendant's evidence):
"But can we say that it bears no mark of suspicion orfabrication?" (Italics added.)
I think the key to the verdict in this case is suspicion — a suspicion born in the attack upon the credibility of the accused, but like a contagious disease, spread to the credibility of Mrs. Raymond, a widow, about whom there is not a scintilla of evidence of a disparaging nature. Suspicious thoughts do not justify the exercise of the imagination to support them. Mrs. Raymond is a human being, not just a fictional character to be painted yellow, grey, or black as is deemed best to blend with the gloomy fog of those suspicions. What is the foundation of those suspicions? The prosecution asked the accused:
"What other names have you gone by, Mr. Prettyman?"
Again:
"Weren't you arrested for leaving the state without permission under your parole?"
This had to be stricken; but what about the suspicion it has a tendency to create? Then:
"How many other drafts did you draw?"
No showing was made by the prosecution as to whether or not those other drafts were bad; yet we are now placing the burden upon the accused to explain away the suspicion *Page 59 
incident to such a question at such a time. The accused admitted another felony. What has all this to do with Mrs. Raymond's credibility? She testified to the details of the contract between her husband and accused and in line with accused's contentions.
The prevailing opinion, to support a belief that a reasonable interpretation of the evidence supports a suspicious relationship of scheming between the accused and Mrs. Raymond, analyzes the evidence adversely to the accused upon the grounds of the time that elapsed between the issuance of the check, the arrest, and the final payment of the check (March-June-August), also because Raymond and the accused did not keep in touch with each other. In addition note is made of the fact that the wire was sent to the Hungerford Hotel, not the Harold Hotel.
But what about Mrs. Raymond's testimony:
"Thomas Malcolm Raymond. The date of his death May 13, 1946."
"Well he was ill before we got to Salt Lake in the latter part of 1945. He had been noticeably ill for two or three months before."
"We never did get to the Hungerford Hotel because they had no reservations; so they sent us to the Harold Hotel. From there we went out to Renton, Washington. There he kept getting worse and I had to spend every minute of the time with him."
"My husband told him we were going to Seattle the next morning, and he was to wire us at the Hungerford Hotel."
"My husband told him * * *; and if he needed additional money besides what he had, to draw drafts on Mr. Raymond, preferably through the Vernal Bank; but my husband didn't specify Mr. Prettyman was to draw them on any particular bank; and to wire us and let us know how much, where they were drawn, and on whom they were drawn, and we would wire the money."
The check in this case was in the form of a draft with the accused's name Leland Douglas as the one who made the check and also his name, not Raymond's, as the one on whose account the check was drawn.
I am puzzled. When a man has entered upon his last illness — the illness which resulted in his death; and his wife looks after him during that illness, then goes through *Page 60 
the sorrow of his loss, just how much time must be spent contacting an agent in another state (to see if he has acquired an oil lease) to be free of the charge or to be free of the suspicion of fabricating evidence to save the agent from trouble? Do those personal family difficulties evidence an unreliable character as to truth and veracity?
It is just such a case as this that justifies the intervention of the court to prevent a misapplication of legal principles. That we are dealing with a parolee is no justification for letting down the bars of those principles. I am convinced that the lower court in this case should have directed a verdict of not guilty upon the theory that, as the presumption of intent to defraud had been controverted by the defense evidence, there was a failure of proof of the offense due to a failure of proof of fact (4).